Citation Nr: 1242031	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-01 206	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for benign prostate hypertrophy, to include as due to ionizing radiation exposure.

2. Entitlement to service connection for renal insufficiency to include as due to ionizing radiation exposure.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection for left ear hearing loss.

5. Entitlement to service connection for bilateral tinnitus.

6. Entitlement to service connection for diabetes mellitus, type II, to include as due to ionizing radiation exposure.

7. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to ionizing radiation exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi and Louisville, Kentucky, respectively.  The RO in Louisville, Kentucky, has primary jurisdiction over these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was exposed to ionizing radiation in service.

2. The Veteran has not been shown to have had prostate cancer; benign prostate hypertrophy is not a disability presumptively related to ionizing radiation exposure; benign prostate hypertrophy is not shown to be related to the Veteran's service.
3. The Veteran has not been shown to have had kidney cancer; renal insufficiency is not a disability presumptively related to ionizing radiation exposure; renal insufficiency is not shown to be related to the Veteran's service.

4. Hearing loss in either ear not shown in service or within the first year after service separation; hearing loss in either ear is not shown to be related to the Veteran's service.

5. Bilateral tinnitus was not shown in service; bilateral tinnitus is not shown to be related to the Veteran's service.

6. Diabetes mellitus, type II, as a chronic condition, was not shown in service or within the first year after service separation; diabetes mellitus, type II, is not shown to be related to the Veteran's service, including as a result of ionizing radiation exposure therein.


CONCLUSIONS OF LAW

1. The criteria for service connection of benign prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2012).

2. The criteria for service connection for renal insufficiency have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2012).

3. The criteria for service connection for hearing loss in either ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385(2012).

4. The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).
5. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in March 2008, February 2009, March 2009, and April 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  The notice also included information regarding claims based on ionizing radiation exposure.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has determined that, with the exception of the Veteran's service separation examination, his service treatment records are unavailable, likely as a result of the 1973 fire at the National Personnel Records Center, and further efforts to obtain them would be futile.  The Veteran and his representative have been notified of this fact in accordance with the provisions of 38 C.F.R. § 3.159(e).  VA has a heightened duty to assist in cases where records are lost or destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO met this obligation by obtaining information regarding the Veteran's in-service exposure to ionizing radiation.  Also, as is explained in detail below, the RO has complied with the procedures for determining both a dose estimate of the Veteran's exposure to ionizing radiation in service and whether his claimed disability resulted from such exposure, pursuant to 38 C.F.R. § 3.311.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was provided with VA examinations in relation to his claims of service connection, in August 2009 and March 2010.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  While the Veteran has asserted that the March 2010 VA examiner for hearing loss had already "decided she was not going to give me any benefit of the doubt or even listen to what I had to say," there is no evidence in the examination report to suggest any bias against the Veteran.  Rather, the examination report contains a well-reasoned rationale for the examiner's findings, and those findings are consistent with the record as a whole.  Thus, the Board finds that additional examination or opinion is not necessary.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus and for hearing loss, as an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Ionizing Radiation Claims

There are two ways to establish service connection for a disability resulting from in-service radiation exposure on a presumptive basis: (1) by establishing that one of a number of specified diseases first manifested after service and that the Veteran engaged in a "radiation risk activity"; and (2) by establishing that a "radiogenic" disease first manifested after service is a result of exposure to ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a Veteran who participated in a "radiation-risk activity" during active service are service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2012).  Participation in a "radiation-risk activity" means any of following (i) onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation); (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (iii) Internment as prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which (as determined by the Secretary) resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans described in clause (ii) of this subparagraph; (iv) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  Id. 

Diseases presumptively service connected for Veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) (2012).

Second, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  See 38 C.F.R. § 3.311(b)(2)(iv) (2012).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2012).

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(a)(2) (2012).  In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

When it is determined that a Veteran was exposed to ionizing radiation in service, the veteran subsequently develops a radiogenic disease which first becomes manifest within a specified period, before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section; however, if any of these requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1) (2012).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) (2012).  If a claim is based on a disease not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be considered under the regulation provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4) (2012).

Facts and Analysis

Benign Prostate Hypertrophy

The Veteran seeks service connection for benign prostate hypertrophy, that is, an enlarged prostate gland, a portion of which has already been surgically removed in 1989.  The Veteran says at the time of his surgery, he was told that the condition was surely cancer, but biopsies of the extracted tissue found no evidence of cancer.  However he still must have regular cancer screening tests because the doctors were unable to surgically remove the entire gland.  He has argued that benign prostate hypertrophy should be considered a presumptive condition due to radiation exposure, because it was similar to and affected the same body part as prostate cancer.

On August 2009 VA examination, the Veteran reported that he first developed prostate problems in 1980, beginning with weak urinary stream and hesitancy.  The doctor diagnosed benign prostatic hypertrophy.  His symptoms improved after surgery in 1989 and no cancer had been identified.  He reported that he still had a weak urinary stream and hesitancy.  The examiner offered the opinion that the Veteran's benign prostate hypertrophy was less likely than not caused by or a result of his radiation exposure in service.  Specifically, the relevant medical literature does not show a consistent causal connection between radiation exposure and benign prostate hypertrophy.  The examiner noted that benign prostate hypertrophy is an extremely common condition which is otherwise not associated with radiation.

The evidence does not indicate that service connection is warranted for the Veteran's benign prostate hypertrophy.  This condition was not manifested during service; the first symptoms as reported by the Veteran were in 1980, some 25 years after service separation.  The Veteran does not allege either chronicity in service or continuity after service, and neither is shown by the evidence.

The Veteran was exposed to ionizing radiation in service during the nuclear bomb testing in the 1950s.  However, his benign prostate hypertrophy is not shown to be the result of that exposure.  While prostate cancer is considered a presumptive disability related to ionizing radiation exposure, the Veteran does not and did not have prostate cancer, although his physician had felt it was a possibility prior to the 1989 surgery and biopsy.  Benign prostate hypertrophy is not a presumptive disability for radiation-exposed Veterans, and the August 2009 VA examiner's opinion was specifically against a finding that the exposure had caused the condition.  There is no competent medical evidence to the contrary.

In short, the preponderance of the evidence is against the Veteran's claim of service connection for benign prostate hypertrophy and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Renal Insufficiency

The Veteran also seeks service connection for renal insufficiency, claimed as kidney problems, which he likewise attributes to his ionizing radiation exposure in service.  Treatment records show that he was treated in January 2001 for symptoms of renal insufficiency, that a cyst was found on the right kidney in January 2007, and that he was diagnosed with stage III diabetic nephropathy in April 2007.

At hearing in May 2009, the Veteran testified that he began having kidney problems in 1991, when problems were noticed during open heart surgery.  Sine then his right kidney had quit functioning entirely and he would likely be going on dialysis in the near future.  He took diuretics regularly to help maintain kidney functions.  He testified that both Dr. Mohammed and Dr. Hall, his two kidney doctors, had said they thought the kidney damage might be related to radiation exposure.

In written statements submitted throughout his appeal, the Veteran has asserted that renal insufficiency should be considered a presumptive condition resulting from ionizing radiation exposure.  He noted that kidney cancer is included in the presumptive conditions and felt kidney failure should not be treated differently.

On August 2009 VA examination, the Veteran stated that he had experienced a gradual decrease in kidney function, beginning in about 1989.  He was currently being considered for dialysis and had been advised he had only one functioning kidney.  He provided a remote history of three or four episodes of kidney stones several years prior.  The examiner was unable to perform a full examination on the Veteran due to his health conditions, but did review laboratory test results.  He had high levels of creatinine and nitrogen in his urine sample and high level of white blood cells.  The examiner noted a diagnosis of stage three chronic kidney disease.  It was the examiner's opinion that the Veteran's chronic kidney disease was not caused by or a result of the radiation exposure in service, noting that the Veteran's treating physician, Dr. Mohammed, had diagnosed diabetic nephropathy.  The examiner stated that this was supported by the known association between diabetes and renal insufficiency, and the fact that the relevant medical literature did not show any relationship between radiation exposure and renal failure.

Treatment records for October 2009 show that the Veteran was diagnosed with renal artery stenosis and was treated with stent implantation.  A subsequent treatment note in May 2010 showed the condition had worsened, in part due to medication taken for the Veteran's heart problems.

The evidence does not indicate that service connection is warranted for the Veteran's renal insufficiency.  This condition was not manifested during service; the first symptoms as reported by the Veteran were in 1991, more than 30 years after service separation.  The Veteran does not allege either chronicity in service or continuity after service, and neither is shown by the evidence.

The Veteran was exposed to ionizing radiation in service during the nuclear bomb testing in the 1950s.  However, his renal insufficiency is not shown to be the result of that exposure.  While kidney cancer is considered a presumptive disability related to ionizing radiation exposure, the Veteran does not and did not have kidney cancer.  Rather, the Veteran's treating physician has diagnosed diabetic nephropathy, or kidney disease as a result of long-standing diabetes.  As discussed more fully below, the Veteran's diabetes is likewise not shown to be the result of ionizing radiation exposure or to be in any way related to his military service.  Renal insufficiency is not a presumptive disability for radiation-exposed Veterans, and the August 2009 VA examiner's opinion was specifically against a finding that the exposure had caused the condition.  There is no competent medical evidence to the contrary.

In short, the preponderance of the evidence is against the Veteran's claim of service connection for renal insufficiency and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss in the right and left ears and for bilateral tinnitus, all of which he alleges are related to his noise exposure during nuclear bomb testing in service.  The Veteran has stated that he had a noticeable change in his hearing during the times of the actual explosions.  After service separation, the Veteran worked in construction as a finish carpenter and said his exposure to extremely loud noise was limited.

The Veteran's service treatment records, with the exception of his December 1954 separation examination, are unavailable and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center.  The separation examination shows that the Veteran had normal hearing on whispered voice testing in 1954.

In January 2007, the Veteran was treated for problems hearing over the previous few days.  The physician noted his ears were full of wax and he was able to hear again when they were cleaned out.

In several written statements, the Veteran has reported that he was told by both VA and civilian providers that his hearing loss was due to his military service.  He was diagnosed with significant hearing loss at the VA examination.  

A July 2008 written opinion from Dr. Doty noted the Veteran's history of progressive hearing loss over the past four or five years.  At that time, there was no associated tinnitus, although there was occasional fullness in the ears.  The provider noted that the Veteran was exposed to atomic bomb testing with no ear protection and that he had worked in factories and construction for most of his life.  Audiometric testing showed symmetric mild downsloping to mildly severe sensorineural hearing loss bilaterally, with speech discrimination scores of 92 percent.  The provider diagnosed bilateral moderate to severe sensorineural hearing loss and stated "I think this is partly related to aging and also all this noise exposure both in the military and his different jobs.  It would be difficult to confirm just how much loss is due to his military experience, but I think it has certainly contributed to this."

On March 2010 VA examination, the examiner noted that the 1954 exit physical showed normal hearing by whispered voice test.  While in service, the Veteran was exposed to three large nuclear bomb detonations.  After service, the Veteran worked as a carpenter for 20 years with noise exposure to hammers and saws, and as a farmer for eight years with some exposure to the noise of tractors and farm equipment.  He denied using hearing protection for any of these.  He reported experiencing intermittent bilateral tinnitus over the past year, with episodes once or twice a week lasting a few minutes each time.  On audiometric examination, the Veteran's pure tone thresholds, in decibels, were measured as:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
55
LEFT
35
45
45
50
50

Speech recognition scores were 84 in the right ear and 88 in the left ear.  Based on these results, the examiner diagnosed a bilateral sensorineural hearing loss.  It was the examiner's opinion that the Veteran's hearing loss and tinnitus are less likely than not caused by or the result of military noise exposure.  The examiner based her opinion on the fact that the record did not show any complaint of hearing loss or tinnitus for many years following service separation, with the first evidence shown in December 2008.  In addition, the examiner noted that the flat pattern of the Veteran's hearing loss is not typical of acoustic trauma, which usually presents as a high-frequency hearing loss.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this instance, it is clear that the Veteran has a hearing loss disability in both ears, as defined by 38 C.F.R. § 3.385.  He also has current tinnitus, as he is uniquely qualified and competent to provide evidence as to that symptom.  The evidence is mixed with regard to whether the current hearing loss and tinnitus are the result of noise exposure in service, including nuclear bomb detonation.

The service separation examination in 1954, showing normal whispered voice testing, is not considered dispositive, because it does not include audiometric testing results.  The Veteran has reported that at the time of the blasts he experienced at least some temporary hearing loss, and the Board has no reason to question his credibility as to those statements.  However, by the Veteran's own statements and the limited medical records available, he only began experiencing quantifiable hearing problems in the late 1990s, more than 40 years after service separation, and tinnitus began in 2008, or 50 years after service separation.  As such, the Board cannot grant service connection based on evidence of chronicity in service or continuity of symptomatology after service.

The 2008 written opinion of Dr. Doty supports service connection, but the March 2010 VA examination report is against the Veteran's claim.  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

In evaluating the two conflicting opinions, the Board finds that the opinion of the March 2010 VA examiner is entitled to more probative value based on the rationale provided and the review of the evidence included.  Dr. Doty attributed the Veteran's hearing loss partly to age and partly to all the noise exposure over the Veteran's lifetime, including the military, but stated he could not confirm how much of the hearing loss was due to military noise exposure.  This opinion is clearly speculative in nature and service connection cannot be granted on a speculative basis.  38 C.F.R. § 3.102.  In addition, Dr. Doty's opinion does not account for the more than 40 years that elapsed between the Veteran's separation from service and the onset of hearing loss.

In contrast, the March 2010 VA examination did consider the 40 year time span without symptoms or complaints of hearing loss or tinnitus, as well as the fact that the flat nature of the Veteran's sensorineural hearing loss is not consistent with a picture of hearing loss due to acoustic trauma.  The VA examiner's findings are consistent with the medical evidence of record, including the Veteran's own statements, showing onset of hearing loss in the later 1990s or early 2000s.  Because this opinion takes into account the complete record and provides a clear rationale, the Board finds it to be more probative than Dr. Doty's opinion.  Therefore, service connection for hearing loss in both the right and the left ears and for bilateral tinnitus is denied.

Diabetes Mellitus, type II

The Veteran's December 1954 service separation examination showed a normal endocrine system, with no albumin or sugar in the urine specimen.  There is no notation regarding diabetes having been diagnosed in service.

At the May 2009 hearing before the Decision Review Officer, the Veteran testified that he was treated in service, in approximately February 1954, with three injections of insulin, due to low blood sugar after uncontrolled bleeding during a dental procedure.  He further stated that after he was discharged from the hospital, he did not receive any other treatment in service for diabetes.  He stated that he first began to have symptoms of diabetes again, and to require oral medication to control his blood sugar, in 1987, with insulin being prescribed in 2006.

In written statements, the Veteran has asserted that his diabetes should be considered a presumptive condition resulting from ionizing radiation exposure, just as it is for Vietnam Veterans with Agent Orange exposure.  He argues that diabetes is a chronic illness which can be mild at first, with no real symptoms until later in life.  In addition, the Veteran argued if exposure to radiation could result in pancreatic cancer as a presumptive condition, and the pancreas controls insulin, diabetes should also be considered a presumptive condition.

On August 2009 VA examination, the examiner noted the history provided by the Veteran of onset of diabetes in 1953 and use of oral hypoglycemic agents since 1987, as well as the exposure to ionizing radiation in service.  The Veteran also gave a history of having been diagnosed with diabetes in service and being put under treatment with pills in 1969 or 1970.  He was currently taking both insulin injections and oral medications to control his blood sugar.  The examiner provided the opinion that the Veteran's diabetes mellitus, type II, was not caused by or the result of radiation exposure in service.  The basis for this opinion is that the medical literature has not demonstrated a relationship between radiation exposure and diabetes.  A study relating to the Bravo test (the one witnessed by the Veteran in service) specifically concluded that diabetes is not a radiogenic disease.

Based on the evidence set forth above, the Board finds that the criteria for service connection for diabetes mellitus, type II, have not been met.  As noted, the Veteran's service treatment records are unavailable, with the exception of the December 1954 separation examination which showed no evidence of diabetes at discharge.  Nevertheless, as the Veteran is presumed competent to provide evidence regarding medical treatment he received and statements made to him by his medical providers, the Board will accept his statements that he received three injections in service which he understood to be insulin.  Even accepting this premise, the Board finds that diabetes mellitus, type II, as a chronic condition, was not manifested in service, and inasmuch as the Veteran has stated he received no further treatment for the condition and the separation examination showed no evidence of symptoms or diagnosis of diabetes in December 1954.  Any low blood sugar problems treated with insulin in service were clearly acute and transitory and resolved prior to service separation.  Therefore, the criteria for service connection based on manifestation in service under 38 C.F.R. § 3.303(a) are not met.

Further, there is no evidence of continuity of symptomatology of diabetes mellitus in the first fifteen to perhaps thirty years after service.  The Veteran has provided conflicting statements, at one point noting that treatment of blood sugar with oral medication began in 1969, and on other occasions, including his sworn testimony at hearing, that it began in 1987.  At best, diabetes was diagnosed fifteen years after service separation, which is long enough that there is no continuity of symptomatology under 38 C.F.R. § 3.303(b).

There is no competent medical evidence linking the Veteran's current diabetes mellitus to his military service, to include the ionizing radiation exposure in service.  Rather, the August 2009 VA examination opinion specifically opposes any link to the Veteran's service or his radiation exposure.  The Veteran has provided no medical evidence to the contrary.  As such, the preponderance of the evidence is against the claim of service connection and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for benign prostate hypertrophy is denied.

Entitlement to service connection for renal insufficiency is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran seeks service connection for COPD, which he asserts is the result of exposure to ionizing radiation in service.  As discussed above, the Veteran was shown to have been exposed to ionizing radiation during nuclear bomb testing in service.  In addition, the Veteran asserts that he first experienced a dry cough in service while on Eniwetok and that this symptom had persisted since then.  The Veteran is considered competent to provide evidence of symptoms he experiences.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, there is clear evidence of exposure to ionizing radiation in service and competent lay evidence of symptom onset in service.  The Veteran also has a current diagnosis of COPD.  As such, the low threshold standard of McLendon is met, and a VA examination is in order on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Provide the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability greater than 50 percent) that his current COPD was incurred in or aggravated by his military service, to include exposure to ionizing radiation during nuclear bomb testing.  

The examiner is asked comment on the significance, if any, of the Veteran's reported symptoms of dry cough while on Eniwetok, and of the Veteran's history of smoking, estimated at 60 pack years (2 packs per day for 30 years).  The examiner is advised that the Veteran's radiation dose assessment has been calculated as 18 rem of external gamma radiation and 0.5 rem of external neutron radiation, with a total skin dose of 550 rem for beta plus gamma radiation.
 
The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, the claims file should still be submitted for an expert medical opinion on the questions set forth above.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


